Exhibit 10.5

 

SUBSCRIPTION AGREEMENT

(Grant of Series F Shares)

 

SUBSCRIPTION AGREEMENT, dated as of [                ], 2005 (the “Agreement”),
between Insight Communications Company, Inc., a Delaware corporation (the
“Company”), and the participant whose name appears on the signature page hereof
(the “Participant”).  (Capitalized terms used in this Agreement and not defined
herein shall have the meaning ascribed to such terms in the Insight
Communications Company, Inc. 2005 Stock Incentive Plan (the “Plan”)).

 

W I T N E S S E T H:

 

WHEREAS, the Board has approved the grant to the Participant of the aggregate
number of shares (the “Shares”) of Series F non-voting common stock, par value
$0.01 per share (the “Series F Shares”), of the Company set forth on the
signature page hereof, on the terms and conditions set forth herein and in the
Plan, and the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Shares; and

 

WHEREAS, the Board has adopted the Plan in order to effect such grants.

 

NOW, THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the parties hereto hereby agree as follows:

 


1.                                       GRANT OF SERIES F SHARES.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE SECURITYHOLDERS AGREEMENT AND
THE PLAN, AND SUBJECT TO (I) THE PARTICIPANT BECOMING A PARTY TO THE
SECURITYHOLDERS AGREEMENT BY EXECUTING AND DELIVERING TO THE COMPANY A JOINDER
AGREEMENT IN THE FORM OF SCHEDULE A TO THE SECURITYHOLDERS AGREEMENT IF THE
PARTICIPANT IS NOT ALREADY A PARTY TO SUCH AGREEMENT AND (II) THE PARTICIPANT’S
DELIVERY TO THE COMPANY OF DULY EXECUTED AND UNDATED INSTRUMENTS OF TRANSFER OR
ASSIGNMENT IN BLANK, TO BE USED BY THE COMPANY ONLY FOR TRANSFERS REQUIRED OR
PERMITTED BY THE PLAN, THIS AGREEMENT OR THE SECURITYHOLDERS AGREEMENT, THE
COMPANY HEREBY EVIDENCES AND CONFIRMS ITS GRANT TO THE PARTICIPANT OF THE
AGGREGATE NUMBER OF SERIES F SHARES SET FORTH ON THE SIGNATURE PAGE HEREOF. 
UPON GRANT, ONE OR MORE STOCK CERTIFICATES REGISTERED IN THE PARTICIPANT’S NAME
AND REPRESENTING THE SHARES, WHICH CERTIFICATES SHALL BEAR THE LEGENDS SET FORTH
IN SECTION 7(B), WILL BE DELIVERED ON BEHALF OF THE PARTICIPANT TO THE SECRETARY
OF THE COMPANY, TO BE HELD IN CUSTODY UNTIL THE LATER OF THE DATE (I) THEY
BECOME VESTED SHARES (AS DEFINED IN SECTION 3) AND (II) THE PARTICIPANT REQUESTS
SUCH INSTRUMENT FROM THE COMPANY.


 


2.                                       PLAN.  THE SHARES GRANTED HEREUNDER ARE
BEING ISSUED PURSUANT TO AND IN ACCORDANCE WITH THE PLAN AND, AS SUCH, ARE
SUBJECT IN ALL RESPECTS TO THE PLAN, ALL OF THE TERMS OF WHICH ARE MADE A PART
OF AND INCORPORATED INTO THIS AGREEMENT.  IN THE EVENT OF

 

--------------------------------------------------------------------------------


 


ANY CONFLICT BETWEEN ANY TERM OF THIS AGREEMENT AND THE TERMS OF THE PLAN, THE
TERMS OF THE PLAN SHALL CONTROL.


 


3.                                       VESTING.  SUBJECT TO THE CONTINUED
EMPLOYMENT(1) OF THE PARTICIPANT BY THE COMPANY OR ANY SUBSIDIARY THEREOF, THE
SERIES F SHARES GRANTED HEREUNDER SHALL GENERALLY VEST IN FIVE EQUAL ANNUAL
INSTALLMENTS BEGINNING ON THE FIRST ANNIVERSARY OF THE GRANT DATE SPECIFIED ON
THE SIGNATURE PAGE HEREOF AND CONTINUING ON EACH ANNIVERSARY OF SUCH DATE UNTIL
FULLY VESTED.(2)  SHARES THAT ARE VESTED ARE REFERRED TO HEREIN AS “VESTED
SHARES”.  THE SHARES SHALL BE SUBJECT TO FORFEITURE PRIOR TO BECOMING VESTED
SHARES AS PROVIDED HEREIN AND IN THE PLAN.


 


4.                                       RIGHTS AND RESTRICTIONS


 


(A)                                  TRANSFER RESTRICTIONS.  THE PARTICIPANT
SHALL NOT SELL, TRANSFER, PLEDGE, ENCUMBER OR OTHERWISE DISPOSE OF, WHETHER
DIRECTLY OR INDIRECTLY (BY MERGER OR SALE OF EQUITY IN ANY DIRECT OR INDIRECT
HOLDING COMPANY OR OTHERWISE), AND WHETHER VOLUNTARILY OR BY OPERATION OF LAW
(“TRANSFER”), ANY SERIES F SHARES TO ANY PERSON OTHER THAN THE COMPANY, EXCEPT
AS PROVIDED IN THE PLAN AND EXCEPT FOR TRANSFERS OF VESTED SHARES PERMITTED
UNDER THE SECURITYHOLDERS AGREEMENT.


 


(B)                                 VOTING RIGHTS.  THE PARTICIPANT SHALL HAVE
NO VOTING RIGHTS EXCEPT AS SET FORTH IN THE CHARTER OR AS MAY BE REQUIRED UNDER
THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE.  THE PARTICIPANT, BY
BECOMING A PARTY TO THE SECURITYHOLDERS AGREEMENT, SHALL GRANT AN IRREVOCABLE
PROXY TO VOTE THE PARTICIPANT’S SHARES PURSUANT TO SECTION 11 THEREOF.


 


(C)                                  OTHER RIGHTS AND OBLIGATIONS.  THE
PARTICIPANT SHALL BE ENTITLED TO THE RIGHTS AND SUBJECT TO THE OBLIGATIONS
CREATED UNDER THE PLAN AND THE SECURITYHOLDERS AGREEMENT, EACH TO THE EXTENT SET
FORTH THEREIN.

 

--------------------------------------------------------------------------------

(1)          For directors, all references to employment in this agreement will
be changed to “continued service as a director of the Company”. 

 

(2)          For SRK:  All of the Series F Shares are immediately vested.

 

For MSW:  Subject to the continued employment of Participant by the Company or
any subsidiary thereof, (i) 10% of the Series F Shares are immediately vested,
(ii) 80% of any such Series F Shares shall vest in four equal annual
installments beginning on the first anniversary of Grant Date specified on the
signature page hereof and continuing on each anniversary thereof until the
fourth anniversary thereof, and (iii) the remaining 10% of any such Series F
Shares shall vest on the fifth anniversary of such Grant Date.

 

2

--------------------------------------------------------------------------------


 


5.                                       TERMINATION OF SERVICES. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT, THE PLAN OR THE
SECURITYHOLDERS AGREEMENT TO THE CONTRARY, IF THE PARTICIPANT’S EMPLOYMENT WITH
THE COMPANY IS TERMINATED FOR ANY REASON, THE SERIES F SHARES GRANTED TO THE
PARTICIPANT HEREUNDER SHALL BE TREATED AS SET FORTH IN THIS SECTION 5.


 


(A)                                  DUE TO DEATH OR DISABILITY.  IF THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES IS TERMINATED BY
REASON OF THE PARTICIPANT’S DEATH OR BY THE COMPANY FOR DISABILITY, ALL UNVESTED
SERIES F SHARES THEN HELD BY THE PARTICIPANT SHALL VEST AND THE PARTICIPANT
SHALL BE ENTITLED TO RETAIN ALL SERIES F SHARES THEN HELD BY THE PARTICIPANT
(AFTER TAKING INTO ACCOUNT THIS PARAGRAPH), SUBJECT TO THE TERMS AND CONDITIONS
OF THE PLAN AND THE SECURITYHOLDERS AGREEMENT.


 


(B)                                 FOR ANY OTHER REASON.  IF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES IS TERMINATED FOR ANY REASON
OTHER THAN DEATH OR DISABILITY, (A) ALL VESTED SHARES THEN HELD BY THE
PARTICIPANT SHALL REMAIN OUTSTANDING AND SHALL REMAIN SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN AND THE SECURITYHOLDERS AGREEMENT AND (B) ALL SERIES F
SHARES THEN HELD BY THE PARTICIPANT THAT ARE NOT VESTED SHARES SHALL BE
IMMEDIATELY FORFEITED WITHOUT PAYMENT THEREFOR.(3)


 


(C)                                  REPURCHASE RIGHT.(4)  UPON ANY TERMINATION
OF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES PRIOR TO A
QUALIFIED IPO OR A SALE OF THE COMPANY, THE COMPANY SHALL HAVE THE RIGHT TO
REPURCHASE AND THE PARTICIPANT SHALL HAVE THE OBLIGATION TO SELL ALL OR ANY
PORTION OF THE SHARES THAT REMAIN OUTSTANDING AND HAVE NOT BEEN FORFEITED OR
CANCELED AS A RESULT OF SUCH TERMINATION OR OTHERWISE FOR A CASH PAYMENT EQUAL
TO THE FAIR MARKET VALUE (AS DEFINED IN THE PLAN) OF THE SHARES AS OF THE DATE
OF SUCH TERMINATION.  THE COMPANY SHALL HAVE 180 DAYS FROM THE DATE OF SUCH
TERMINATION OF THE PARTICIPANT’S EMPLOYMENT DURING WHICH TO GIVE NOTICE IN
WRITING TO THE PARTICIPANT (OR, IN THE EVENT OF THE PARTICIPANT’S DEATH, THE
PARTICIPANT’S ESTATE) OF ITS ELECTION TO EXERCISE THE COMPANY PURCHASE OPTION,
IN WHOLE OR IN PART, INCLUDING THE NUMBER OF SHARES THAT IT IS ELECTING TO
PURCHASE.  THE CLOSING OF ANY PURCHASE OF SHARES PURSUANT TO THIS
SECTION 5(C) SHALL TAKE PLACE AT THE PRINCIPAL OFFICE OF THE COMPANY ON THE
TENTH BUSINESS DAY FOLLOWING THE RECEIPT BY THE PARTICIPANT (OR THE
PARTICIPANT’S ESTATE) OF

 

--------------------------------------------------------------------------------

(3)          For MSW add:  , provided that if the Participant’s employment is
terminated by the Company without Cause or by Participant for Good Reason (as
defined in the employment agreement between Participant and the Company),
Participant’s unvested Series F Shares shall vest in an amount equal to the
excess, if any, of 50% of the Series F Shares granted to the Participant (vested
and unvested), over the number of such Series F Shares that are then vested.

 

(4)          Will not apply to SRK, MSW or Eligible Directors.

 

3

--------------------------------------------------------------------------------


 

written notice of the Company of its exercise of the Company’s purchase option
pursuant to this Section 5(c).  At the closing, (i) the Company shall pay to the
Participant (or the Participant’s estate) an amount equal to the purchase price
and (ii) the Participant (or the Participant’s estate) shall deliver to the
Company such certificates or other instruments with respect to the Shares so
purchased, appropriately endorsed by the Participant (or the Participant’s
estate), as the Company may reasonably require.

 


(D)                                 APPLICATION OF THE PURCHASE PRICE TO CERTAIN
LOANS.  THE PARTICIPANT AGREES THAT THE COMPANY SHALL BE ENTITLED TO APPLY, OR
TO DIRECT THE APPLICATION OF, ANY AMOUNTS TO BE PAID BY THE COMPANY TO PURCHASE
SHARES PURSUANT TO SECTION 5(C) TO DISCHARGE ANY INDEBTEDNESS OF THE PARTICIPANT
TO, OR GUARANTEED BY, THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


6.                                       SALE OF THE COMPANY.  SUBJECT TO THE
CONTINUED EMPLOYMENT OF THE PARTICIPANT WITH THE COMPANY OR ANY SUBSIDIARY, UPON
A SALE OF THE COMPANY, THE SERIES F SHARES SHALL BE TREATED AS SET FORTH IN
ARTICLE IX OF THE PLAN.


 


7.                                       PARTICIPANT’S REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS.


 


(A)                                  INVESTMENT INTENTION.  THE PARTICIPANT
REPRESENTS AND WARRANTS THAT THE PARTICIPANT IS ACQUIRING THE SERIES F SHARES
SOLELY FOR THE PARTICIPANT’S OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO
OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF.  THE PARTICIPANT AGREES
THAT THE PARTICIPANT WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, TRANSFER, SELL,
PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF ANY OF THE SERIES F SHARES (OR
SOLICIT ANY OFFERS TO BUY, PURCHASE OR OTHERWISE ACQUIRE OR TAKE A PLEDGE OF ANY
SERIES F SHARES), EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND THE RULES AND REGULATIONS OF THE SECURITIES
AND EXCHANGE COMMISSION (THE “COMMISSION”) THEREUNDER, AND IN COMPLIANCE WITH
APPLICABLE STATE AND FOREIGN SECURITIES OR “BLUE SKY” LAWS.  THE PARTICIPANT
FURTHER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT NONE OF THE SERIES F SHARES
MAY BE TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
(I) UNLESS (A) SUCH DISPOSITION IS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (B) THE PARTICIPANT SHALL HAVE DELIVERED TO
THE COMPANY AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH DISPOSITION IS EXEMPT FROM
THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT, (C) A NO-ACTION LETTER FROM
THE COMMISSION, REASONABLY SATISFACTORY TO THE COMPANY, SHALL HAVE BEEN OBTAINED
WITH RESPECT TO SUCH DISPOSITION, OR (D) FOLLOWING A QUALIFIED IPO, IN AN EXEMPT
TRANSACTION UNDER RULE 144, (II) UNLESS SUCH DISPOSITION IS PURSUANT TO
REGISTRATION UNDER ANY APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR AN
EXEMPTION THEREFROM AND (III) UNLESS THE APPLICABLE PROVISIONS OF THE PLAN, THIS
AGREEMENT AND THE SECURITYHOLDERS AGREEMENT SHALL HAVE BEEN COMPLIED WITH OR
HAVE EXPIRED.

 

4

--------------------------------------------------------------------------------


 


(B)                                 LEGENDS.  THE GRANTEE ACKNOWLEDGES THAT ANY
CERTIFICATE EVIDENCING THE SERIES F SHARES GRANTED PURSUANT TO THIS AGREEMENT
SHALL BEAR THE FOLLOWING LEGENDS:


 

“THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND ARE
“RESTRICTED SECURITIES” AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT.  THE
COMMON STOCK MAY NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT
(I) IN CONJUNCTION WITH AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER
THE ACT, (II) IN COMPLIANCE WITH RULE 144 OR (III) OTHERWISE PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT.  THE SHARES
REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF THE SECURITYHOLDERS AGREEMENT, DATED AS OF DECEMBER 16, 2005, AMONG
INSIGHT COMMUNICATIONS COMPANY, INC. (THE “COMPANY”), AND THE OTHER PARTIES
THERETO, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO (A) THE TRANSFER AND
OTHER PROVISIONS OF A SUBSCRIPTION AGREEMENT, DATED AS OF [      , 2005]; AND
(B) THE PROVISIONS OF THE INSIGHT COMMUNICATIONS COMPANY, INC. 2005 STOCK
INCENTIVE PLAN (THE “INCENTIVE PLAN”) AND NEITHER THIS CERTIFICATE NOR THE
SHARES REPRESENTED BY IT ARE TRANSFERABLE EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF THE SUBSCRIPTION AGREEMENT AND THE INCENTIVE PLAN, COPIES OF WHICH
ARE AVAILABLE FOR INSPECTION AT THE OFFICES OF THE ISSUER.  NO TRANSFER OF SUCH
SHARES WILL BE MADE ON THE BOOKS OF THE ISSUER, AND SUCH TRANSFER SHALL BE
VOIDABLE, UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH THE TERMS OF SUCH
PLAN AND AGREEMENTS.”

 


(C)                                  SECURITIES LAW MATTERS.  THE PARTICIPANT
ACKNOWLEDGES RECEIPT OF ADVICE FROM THE COMPANY THAT (I) THE SERIES F SHARES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE OR FOREIGN
SECURITIES OR “BLUE SKY” LAWS, (II) IT IS NOT ANTICIPATED THAT THERE WILL BE ANY
PUBLIC MARKET FOR THE SERIES F SHARES, (III) THE SERIES F SHARES MUST BE HELD
INDEFINITELY AND THE PARTICIPANT MUST CONTINUE TO BEAR THE ECONOMIC RISK OF THE
INVESTMENT IN THE SERIES F SHARES UNLESS THE SERIES F SHARES ARE SUBSEQUENTLY
REGISTERED UNDER THE SECURITIES ACT AND SUCH STATE OR FOREIGN LAWS OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE, (IV) RULE 144 PROMULGATED UNDER THE
SECURITIES ACT (“RULE 144”) IS NOT PRESENTLY AVAILABLE WITH RESPECT TO SALES OF
SECURITIES OF THE COMPANY AND THE

 

5

--------------------------------------------------------------------------------


 


COMPANY HAS MADE NO COVENANT TO MAKE RULE 144 AVAILABLE, (V) WHEN AND IF THE
SERIES F SHARES MAY BE DISPOSED OF WITHOUT REGISTRATION IN RELIANCE UPON
RULE 144, SUCH DISPOSITION CAN GENERALLY BE MADE ONLY IN LIMITED AMOUNTS IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF SUCH RULE, (VI) THE COMPANY DOES NOT
PLAN TO FILE REPORTS WITH THE COMMISSION OR MAKE INFORMATION CONCERNING THE
COMPANY PUBLICLY AVAILABLE UNLESS REQUIRED TO DO SO BY LAW OR AGREEMENT,
(VII) IF THE EXEMPTION AFFORDED BY RULE 144 IS NOT AVAILABLE, SALES OF THE
SERIES F SHARES MAY BE DIFFICULT TO EFFECT BECAUSE OF THE ABSENCE OF PUBLIC
INFORMATION CONCERNING THE COMPANY, (VIII) RESTRICTIVE LEGENDS IN THE FORM
HERETOFORE SET FORTH SHALL BE PLACED ON THE CERTIFICATES REPRESENTING THE
SERIES F SHARES AND (IX) A NOTATION SHALL BE MADE IN THE APPROPRIATE RECORDS OF
THE COMPANY INDICATING THAT THE SERIES F SHARES ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE
SECURITYHOLDERS AGREEMENT AS INCORPORATED BY REFERENCE HEREIN) AND, IF THE
COMPANY SHOULD IN THE FUTURE ENGAGE THE SERVICES OF A STOCK TRANSFER AGENT,
APPROPRIATE STOP-TRANSFER RESTRICTIONS WILL BE ISSUED TO SUCH TRANSFER AGENT
WITH RESPECT TO THE SERIES F SHARES.


 


(D)                                 COMPLIANCE WITH RULE 144.  IF ANY OF THE
SERIES F SHARES ARE TO BE DISPOSED OF IN ACCORDANCE WITH RULE 144, THE
PARTICIPANT SHALL TRANSMIT TO THE COMPANY AN EXECUTED COPY OF FORM 144 (IF
REQUIRED BY RULE 144) NO LATER THAN THE TIME SUCH FORM IS REQUIRED TO BE
TRANSMITTED TO THE COMMISSION FOR FILING AND SUCH OTHER DOCUMENTATION AS THE
COMPANY MAY REASONABLY REQUIRE TO ASSURE COMPLIANCE WITH RULE 144 IN CONNECTION
WITH SUCH DISPOSITION.


 


(E)                                  INVESTOR STATUS.  THE PARTICIPANT
REPRESENTS AND WARRANTS THAT, AS OF THE DATE HEREOF, THE PARTICIPANT IS AN
OFFICER, EMPLOYEE OR DIRECTOR OF THE COMPANY OR A SUBSIDIARY.


 


(F)                                    RESTRICTIONS ON SALE UPON PUBLIC
OFFERING.  THE PARTICIPANT AGREES THAT, IN THE EVENT THAT THE COMPANY FILES A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO AN UNDERWRITTEN
PUBLIC OFFERING OF ANY SERIES F SHARES, THE PARTICIPANT WILL NOT EFFECT ANY
PUBLIC SALE (INCLUDING A SALE UNDER RULE 144) OR DISTRIBUTION OF ANY SERIES F
SHARES (OTHER THAN AS PART OF SUCH UNDERWRITTEN PUBLIC OFFERING) DURING THE 20
DAYS PRIOR TO AND THE 180 DAYS AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT.


 


(G)                                 SECTION 83(B) ELECTION.  THE PARTICIPANT
AGREES THAT, WITHIN 20 DAYS AFTER THE ISSUANCE OF THE SHARES TO THE PARTICIPANT,
THE PARTICIPANT SHALL MAKE AN ELECTION PURSUANT TO SECTION 83(B) OF THE CODE,
WITH RESPECT TO THE SERIES F SHARES ISSUED UNDER THIS AGREEMENT, AND
ACKNOWLEDGES THAT THE PARTICIPANT WILL BE SOLELY RESPONSIBLE FOR ANY AND ALL TAX
LIABILITIES PAYABLE BY THE PARTICIPANT IN CONNECTION WITH THE PARTICIPANT’S
PURCHASE AND RECEIPT OF THE SERIES F SHARES OR ATTRIBUTABLE TO THE PARTICIPANT’S
FAILING TO MAKE SUCH AN ELECTION.

 

6

--------------------------------------------------------------------------------


 


8.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY REPRESENTS AND WARRANTS TO THE PARTICIPANT THAT (A) THE
COMPANY HAS BEEN DULY ORGANIZED AND IS AN EXISTING LIMITED LIABILITY COMPANY IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, (B) THIS AGREEMENT HAS
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A
VALID AND LEGALLY BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH ITS TERMS, AND (C) THE SERIES F SHARES, WHEN ISSUED,
DELIVERED AND PAID FOR IN ACCORDANCE WITH THE TERMS HEREOF, WILL BE DULY AND
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.


 


9.                                       MISCELLANEOUS.


 


(A)                                  BINDING EFFECT; BENEFITS; ASSIGNABILITY. 
THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES TO
THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS, HEIRS, EXECUTORS AND ASSIGNS. 
NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED
TO GIVE ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT OR THEIR RESPECTIVE
SUCCESSORS, HEIRS, EXECUTORS OR ASSIGNS ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY PROVISION CONTAINED HEREIN. 
NEITHER THIS AGREEMENT NOR ANY RIGHT, REMEDY, OBLIGATION OR LIABILITY ARISING
HEREUNDER OR BY REASON HEREOF SHALL BE ASSIGNABLE BY THE COMPANY OR THE
PARTICIPANT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED THAT
THE COMPANY SHALL HAVE THE RIGHT TO ASSIGN ANY AND ALL RIGHTS UNDER
SECTION 5(C).


 


(B)                                 AMENDMENT.  THIS AGREEMENT MAY BE AMENDED,
MODIFIED OR SUPPLEMENTED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE
PARTICIPANT AND THE COMPANY.


 


(C)                                  ENTIRE AGREEMENT.  THIS AGREEMENT, THE
SECURITYHOLDERS AGREEMENT , THE CHARTER AND ANY EMPLOYMENT AGREEMENT WHICH THE
PARTICIPANT HAS ENTERED INTO WITH THE COMPANY CONSTITUTE THE ENTIRE AGREEMENT
BETWEEN THE PARTICIPANT AND THE COMPANY WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND SUPERSEDE ALL UNDERTAKINGS AND AGREEMENTS, WHETHER ORAL OR IN
WRITING, PREVIOUSLY ENTERED INTO BY THE PARTIES WITH RESPECT THERETO.


 


(D)                                 TAX WITHHOLDING.  WHENEVER ANY CASH OR OTHER
PAYMENT IS TO BE MADE HEREUNDER OR WITH RESPECT TO THE SHARES, THE COMPANY OR
ANY SUBSIDIARY SHALL HAVE THE POWER TO WITHHOLD AN AMOUNT (IN CASH OR IN COMMON
SHARES OTHERWISE DELIVERABLE TO PARTICIPANT UPON VESTING) SUFFICIENT TO SATISFY
FEDERAL, STATE, AND LOCAL WITHHOLDING TAX REQUIREMENTS RELATING TO SUCH
TRANSACTION AND THE COMPANY OR SUCH SUBSIDIARY MAY DEFER THE PAYMENT OF CASH OR
OTHER PAYMENT UNTIL SUCH REQUIREMENTS ARE SATISFIED.


 


(E)                                  NO RIGHT TO CONTINUED EMPLOYMENT.  NOTHING
IN THE PLAN OR THIS AGREEMENT SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT AT ANY TIME, OR CONFER UPON THE PARTICIPANT ANY RIGHT TO CONTINUE IN
THE EMPLOY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.

 

7

--------------------------------------------------------------------------------


 


(F)                                    SECTION AND OTHER HEADINGS, ETC.  THE
SECTION AND OTHER HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


 


(G)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THE PARTIES HERETO AGREE TO ACCEPT A SIGNED FACSIMILE COPY OF THIS
AGREEMENT AS A FULLY BINDING ORIGINAL.


 


(H)                                 APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE APPLICATION OF RULES OF CONFLICT OF LAW THAT WOULD APPLY
THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE CORPORATE LAW
OF THE STATE OF DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.

 

---Signature page follows---

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first above written.

 

 

INSIGHT COMMUNICATIONS
COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: «Name»

 

 

 

 

 

 

 

 

 

 

Address of the Participant:

 

 

 

 

 

 

«Address»

 

 

 

 

 

 

 

 

 

Number of Series F Shares Granted

«Shares»

 

 

 

 

 

Grant Date

December 16, 2005

 

 

9

--------------------------------------------------------------------------------